The insurance carrier appeals from an award. The only issue presented upon the. argument or in the briefs concerns coverage. The policy of insurance names the location *1035of the business as Laurelton, L. I. Claimant was injured at Farmingdale, L. I. Originally the notice of appeal prepared by the carrier named the employer Nola Construction Company as one of the appellants. By an order of this court upon the application of the employer, its name was stricken from the notice of appeal. The only respondents named in the notice are the chairman of the Industrial Board, the claimant and his attorney. The insurance carrier seeks to be relieved from liability and to have the award reversed as against it. Such result, the injury being unquestioned, would make the employer liable for the award. The employer is not a party to the appeal. Appeal dismissed, with costs to "the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.